Appeal from decision and award of the Workmen’s Compensation Board. The board has found that the claimant suffered an accidental injury, in the nature of a lumbo-sacral sprain, on July 7, 1948, while breaking up mortar with a pick, in the course of his employment. As a result of the injury, the claimant stayed out of work for two days and then resumed work with lighter duties. After two weeks, he ceased work because of severe pain in his back and entered a hospital for treatment. It was there found that he was suffering from compression of the fifth lumbar root and an operation performed in an effort to alleviate this condition. The principal question raised by the appellant is whether the condition for which the claimant was hospitalized was causally connected with the alleged accident of July 7, 1948. The appellant contends that the condition was one of long standing and points to the testimony of the surgeon to that effect and also to a statement alleged to have been made by the claimant upon his admission to the hospital indicating that he had had pain in his back, legs and knees three and four years before the accident. Claimant denied that he had ever had any pain in his back prior to the accident and he explained the prior attacks referred to in the hospital record as having been due to an arthritic condition in his legs unrelated to any back injury. There was medical testimony to support the claimant’s contention that the back injury, for which he was hospitalized in 1948, was causally connected with the accidental injury of July 7, 1948. Even if the statements made by the claimant, upon his admission to the hospital, are considered to be in conflict with his testimony, the conflict at most raises a question of fact upon which the board’s decision is final. Decision and award unanimously affirmed, with costs to the Workmen's Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.